LAGOMARSINO LAW

3005 W. Horizon Ridve Pkwy., #241 ' Henderson, Nevada 89052

Facsimile (702) 383-0065

Te\ephone (702)‘§83-2864

\OOO\~)O\U\-D~L»J[\)

NNN[\JN(\)[\)[\)[\)b-\o-¢»-¢)-‘»_a>-l»-~»-\»-‘v-»
OO\IO\Lll-¢PW[\)*~‘O\DOO\]O\LJI-D~WN’_‘O

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 1 of 12

LAGoMARsINo LAW

ANDRE M. LAGOMARSINO, ESQ.
Nevada Bar No. 6711

3005 W. Horizon Ridge Pkwy., #241
Henderson, Nevada 89052

Telephone: (702) 383-2864

Facsimile: (702) 383-0065
aml@lagomarsinolaw.com
Attorneyfor PlainlWJenny’er Martl`nez

UNITED STATES DlSTRICT COURT

DISTRICT OF NEVADA
JENNIFER MARTINEZ, individual, CASE NO.:
Plaintiff,
Vs. COMPLAINT AND
DEMAND FOR JURY TRIAL

 

SCIENTIFIC GAMES CORPORATION, a
Nevada corporation

 

Defendant.

COMES NOW Plaintiff JENNIFER MARTINEZ (“Plaintifi"), by and through her counsel
of record, ANDRE M. LAGOMARSINO, ESQ. of LAGOMARSINO LAW, and hereby tiles this
Complaint alleging as folloWs:

JURISDICTION AND VENUE

l. This action is brought to remedy violations of the rights of Plaintiff under Title VII
of the 1964, 42 U.S.C. § 2000e et seq. (“Title Vll”), based on sex discrimination and retaliation,
and the Equal Pay Act of l963, 29 U.S.C. § 206 et seq. (“Equal Pay Act”).

2. Injunctive and declaratory relief, damages, and other appropriate legal and equitable
relief are sought pursuant to 42 U.S.C. § 2000 et seq., 29 U.S.C. § 206 et seq., and NRS § 613.330
and § 613.340.

3. Venue is proper in this District pursuant to 42 U.S.C. § 2000, 29 U.S.C. § 206, and

NRS § 613.330 and § 613.340, as all facts and circumstances surrounding Plaintist claims
Page l of 12

 

LAGOMARSINO LAW

., #241 ~ Henderson, Nevada 89052
Facsimile (702) 383-0065

e Pk\
83-2§)6/4

§

,...\
O\

Telephone (702)

3005 W. Horizon Rid

\COO\)O\Ul-l>~b->I\J

>-1¢_1»-¢\-\»--\»-\
m.p.wN»-‘O

l\.)l\)l\)[\)l\)!\)l\)l\)l\)'-‘>_»-‘
OO\]O\U\AL»JN~‘O\OOO\I

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 2 of 12

occurred in Clark County, Nevada in the District of Nevada. Additionally, this Court has
supplemental jurisdiction over claims in this action arising under the laws of the State of Nevada
pursuant to 28 U.S.C. § 1367 and the principles of pendent jurisdiction
PARTIES

4. Plaintiff, at all relevant times, was a resident of Clark County, Nevada

5. On information and belief, Defendant SCIENTIFIC GAMES CORPORATION
(“Scientific Games”) is a domestic corporation registered to do business in Nevada and, at all
relevant times, did business in Clark County, Nevada.

PROCEDURAL REQUIREMENTS

6. On or about April 5, 2018, Plaintiff filed a Charge of Discrimination (“Charge”)
with the U.S. Equal Employment Opportunity Commission (“EEGC”).

7. The EEOC issued Plaintiff a Notice of Right to Sue on August 1, 2018. Plaintiff
exhausted all administrative remedies in connection with this action.

8. Plaintiff fully complied with all prerequisites for jurisdiction in this Court to bring
Title VII, Equal Pay Act, and related Nevada Revised Statutes §§ 613.330 and 613.340 causes of
action.

GENERAL ALLEGATIONS

9. Plaintiff began working for Scientiftc Games on or about June 15, 2015 as the Vice
President of Talent for the Global Lottery Division of Scientiflc Games on a six (6) month
temporary assignment until the Company could appoint her to VP, Corporate Human Resources. In
January 2016, the former CHRO and CEO asked the Plaintift` to perform in a dual role as VP,
Gaming and VP, Corporate Human Resources because they did not want to replace the VP, Gaming

who was reclassified to the Director, Compensation Administration. Over time, the Plaintiff was

Page 2 of 12

 

LAGOMARSINO LAW

3005 W. Horizon Rid°e Pk\

. #241 - Henderson, Nevada 89052
Facsimile (702) 383-0065

83-2§§4’

§

,_t
O\

Telephone (702)

\DOO\]O\U\-l>b$(\)

o--»--\»-)-‘»-¢>-¢
u\.[>wt\>»--C

l\)t\)l\.)(\)l\)(\.)l\)!\)l\))--‘»-d»_¢
OO'\IC\U\-BW!\)¢~‘C\OOO\!

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 3 of 12

given more responsibilities including Compensation, Benetits and HR Operations. The Plaintiff was
also asked to assume the Payroll oversight on an interim basis.

10. Plaintift’s most recent job title, before her termination on or about January 15, 2018,
was Vice President of Global Human Resources for the Centers of Excellence. The Plaintift`s
appointment was formally communicated during two (2) separate meetings by Shawn Williams at
the Global Town Hall meeting held in Las Vegas and during the WebEx Global HR Town Hall
meeting for all HR staff on or around early November. During both meetings, he announced his
new structure and introduced his key direct report team including Jennifer Martinez, Dave Medrano
and Tyson Lee.

11. At the time of Plaintiff’s termination, Plaintiff reported directly to Shawn Williams
(“Williams”), who was the Chief Human Resources Ofticer (“CHRO”) and Plaintift’s immediate
manager.

12. F rom the time Plaintiff began working at Scientific Games, Plaintiff witnessed and
was subjected to a pattern of discrimination against women, and herself, relating to promotions,
equity in pay, and unfair treatment based on sex. Plaintiff also witnessed multiple senior level
women being forced out of company.

13. During this time, Plaintiff addressed the unequal compensation issues to former
CHRO, Gary Melampy during regularly scheduled one (1) on one (l) meetings During early
2017, they discussed the Plaintift`s role being elevated to an SVP in recognition of her
contributions which was documented on an organizational chart prepared by Audelia Lawver at
Gary’s request. Peter Mani, former CHRO and CEO advisor participated in meetings to review
Jennifer’s role being elevated. Gary further advised the Plaintiff that the base salary, bonus and job
level would be reviewed soon. At that time,. the Plaintiff had a VP, Benefits/HR Operations

reporting directly to her role. Upon Williams being hired as the new CHRO, Plaintiff further

Page 3 of 12

 

LAGOMARSINO LAW

3005 W. Horizon Ridge Pkwy. #241 ~ Henderson, Nevada 89052

l~`acsimile (702) 383'0065

reiephone (702) 83_2864’

COO\)O`\Ul-S>b.)[\)

N[\)NNN\\)NN[\)h-“h-‘)_‘»_~>-a>-d._¢»_¢»._i¢_¢
OO\IO\U¥-PW[\)'_‘C\OOO\]O\Lh-BWN’_‘O

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 4 of 12

addressed her concerns with her compensation being below her male peers based on the scope of
responsibilities The Plaintiff advised Williams that she was planning to address her concerns with
Kevin Sheehan (CEO at the time). Williams thanked Plaintiff for not going to Sheehan and said he
would be addressing Plaintift’ s compensation issue soon. He also told Plaintiff that she needed to
“trust” him because,he would “take care” of her.

14. Plaintiff was asked by Williams to send him comparable market data in regard to
the compensation Plaintiff had the Senior Director of Compensation and Beriet`its prepare the
market data, which Plaintiff emailed to Williams Williams never responded to Plaintiff’ s request to
review Plaintiff’s compensation and title in comparison to Plaintiff’s colleagues

15 . Two (2) of Plaintiff s male peers, Tyson Lee (“Lee”) and Dave Medrano
(“l\/ledrano”), who were hired by Williams during this time, were paid a higher compensation at
Scientific Games despite having fewer job responsibilities and less industry experience

16. Also, during the time the Plaintiff reported to the former CHRO, Gary Melampy,
she was the only Human Resources leader consistently at the Las Vegas Headquarters. Gary
worked generally two weeks a month in Alpharetta, GA if not traveling to other locations, leaving
Jennifer to handle significant business initiatives and day-to-day matters in both Gaming and
Corporate in his absence at the Las Vegas headquarters This pattern continued when the new
CHRO, Shawn Williams was hired. Plaintiff continued to be the only Human Resource leader
consistently working in the Las Vegas Headquarters, while Williams allowed Plaintiffs peers Lee
and Medrano to work from home as requested Yet, Williams contacted the Plaintiff to complain
why a female subordinate (Susie Fotheringham) was out of the office regularly The Plaintiff
updated Williams that Susie had an approved FMLA related intermittent leave for medical reasons

17. Williams was seldom in the office, and when Lee and Medrano would be in the

office, they behaved unprofessionally towards Plaintiff and Plaintit`t` s team in front of the Human

Page 4 of 12

 

LAGOMARSINO LAW

#241 - Henderson, Nevada 89052
Facsimile (702) 383-0065

83-28§2£

§

,_i
O\

3005 W. Horizon Rid<'e Pk\i
Telephone (702)

\DOO\\O\U\-¥>~L)JN

)-¢¢-a»--rv--~)_\)-_
ui.z>.wt\Jv--\C>

N\\)N!\.)I\.)l\)f\)!\)l\.)»-~\_¢,_i
OO\)O\Ul-l>~b-)I\)'-‘O\OOO\]

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 5 of 12

Resource staff. A meeting was held between Plaintiff, Williams, Medrano, and Randy Stollar, in
November of 2017, to address this lack of teamwork. Plaintiff voiced her concerns to Williams
about Lee and Medrano’s behavior towards her and her team.

19. Williams knew Lee and Medrano treated Plaintiff differently because she was a
female and Williams did too. Williams continuously excluded Plaintiff from important emails that
he would send to Plaintift’s employee, Randy Stollar. Randy Stollar would have to forward Plaintiff
those emails so that she could stay informed and properly perform her multiple job duties

20. Williams also made outlandish and inappropriate comments in Plaintiff s presence
Once, at a Human Resource leadership meeting in December 2017, Williams made everyone who
was present give a target date for a bet he made on when Scientific Games would fire one of their
employees On another occasion while Plaintiff was present, Williams again made an inappropriate
comment about Mafco being “crazy”.

21. On or about January 15, 2018, Williams held a meeting with Plaintiff, where he
accused her of bullying and intimidating Human Resource staff and accused her of being upset that
she was not hired for Williams’s position as CHRG. Plaintiff advised Williams that she took
offense to those false accusations

22. During the same meeting, Williams terminated Plaintift’s position in direct violation
of the proper termination protocol to be followed at Scientific Games

23. Throughout Plaintiff’s three (3) year employment with the company, Plaintiff never
received any performance complaints or write-ups On the contrary, the Plaintiff was highly
regarded from senior leaders including Michael Quartieri, CFO, who sought her counsel on many
employee-related matters, and Derik Moobeiry who the Plaintiff worked closely with and is
currently an employment reference on her behalf During the tenure of the Plaintiff, Derik sent

Gary Melampy an email stating Jennifer Martinez was the best HR leader he had ever worked with.

Page 5 of 12

 

LAGOMARSINO LAW

3005 W. Horizo`n Ridge Pkwy., #241 ' Henderson, Nevada 89052

Facsimile (702) 383-0065

Telephone (702) 83-2864

\OOC\]O\U'\J>L)JN

NNN[\)N\\)K\){\){\Jr-¢»-¢v-v_a>-¢>-‘»-¢»-»)-¢)--\
O¢\IO\Ul-P»W(\)'_‘O\OOO\]O\U\-PWN"'*O

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18y Page 6 of 12

FIRST CLAIM FOR RELIEF
(Sex Discrimination Under Title VII)

24. Paragraphs 1 through 23 are hereby specifically included and incorporated as
though fully set forth herein.

25. Defendant’s conduct, as set forth above, constitutes sex discrimination under Title
Vll by, among other things, denying Plaintiff compensation, privileges and conditions
commensurate With that of males with equal or lesser credentials occupying similar-situated
positions at Scientitic Games

26. Defendant’s actions toward Plaintiff, as alleged above, resulted in Plaintiff being
treated less favorably than similar-situated male employees

27. When Plaintiff attempted to engage in conduct protected under Title VII, she was
subject to adverse employment actions by, among other things, being excluded from important
communications that were essential in being able to perform her job duties and being terminated
after opposing Defendant’s unlawful and hostile practices

28. As a direct and proximate result of Defendant’s conduct, Plaintiff is now suffering,
and will continue to suffer, irreparable injury and monetary damages in the form of past, present,
and future lost earnings; past, present, and future pain and suffering; and other losses associated
with such embarrassment, humiliation, and mental and emotional pain in an amount to be
determined at trial.

29. Defenclant’s conduct was willful, intentional, oppressive, malicious and done with
wanton and reckless disregard for Plaintiffs rights

30. Because of Defendant’s conduct, Plaintiff has been required to retain the services of

an attorney and as a direct and foreseeable result, has been damaged and is entitled to a reasonable

attorney’s fees and costs

Page 6 of 12

 

LAGOMARSINO LAW

3005 W, Horizon Rid

41 - Henderson, Nevada 89052

ge Pkwy.,#Z
Telephone (702) 83-2864 Facsimile (702) 383-0065

COC\IO\U\-l>~

Nl\)l\)¥\)\\)!\)\\)l\)[\)o-~»-‘>-‘»->_‘»-a»-*»._»_i»_i
OO\]O\U¥-D~UJN*_‘O\CGONO\'~J\-Pb~)l\)’_‘@

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 7 of 12

SECOND CLAIM FOR RELIEF
(Sex Discrimination Under NRS § 613.330)

31. Paragraphs 1 through 30 are hereby specifically included and incorporated as
though fully set forth herein.

32. Defendant’s conduct as set forth above constitutes sex discrimination under NRS §
613.330 by, among other things, denying Plaintiff compensation, privileges and conditions
commensurate with that of males with equal or lesser credentials occupying similar-situated
positions at Scientific Games

33. Defendant’s actions toward Plaintiff, as alleged above, resulted in Plaintiff being
treated less favorably than similar-situated, male, employees

34. When Plaintiff attempted to engage in conduct protected under Nevada Law, she
was subject to adverse employment actions by, among other things, being excluded from important
communications that were essential in being able to perform her job duties and being terminated
after opposing Defendant’s unlawful and hostile practices

35. As a direct and proximate result of Defendant’s conduct, Plaintiff is now suffering,
and will continue to suffer, irreparable injury and monetary damages in the form of past, present,
and future lost earnings; past, present, and future pain and suffering; and other losses associated
with such embarrassment, humiliation, and mental and emotional pain in an amount to be
determined at trial.

36. Defendant’s conduct was willful, intentional, oppressive, malicious and done with
wanton and reckless disregard for Plaintiffs rights

37. Because of Defendant’s conduct, Plaintiff has been required to retain the services of
an attorney and as a direct and foreseeable result, has been damaged and is entitled to a reasonable

attorney’s fees and costs

Page 7 of 12

 

LAGOMARSINO LAW

3005 W. Horizon Ridge Pkwy., #241 ' Henderson, Nevada 89052

Facsimile (702) 383~0065

Telephone (702) 83-2864

\OOC\!O\U\-l>w!\)*~*

N[\)I\)Nl\)[\)i\)[\)[\))-“)~\)-¢»-‘»-lr-‘»d»-¢>_a»-¢
OO\IO\KJ\-{>L)JI\J'-‘O\OOO\IO\UW-Bw|\)*_‘@

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 8 of 12

THIRD CLAIM FOR RELIEF
(Retaliation Under Title VII)
38. Paragraphs 1 through 37 are hereby specifically included and incorporated as
though fully set foith herein.
39. Defendant’s conduct, as set forth above, constitutes discrimination and retaliation
under Title VII by, among other things, terminating Plaintift’s employment after Plaintiff opposed
Defendant’s unlawful and hostile practices in regard to equal pay compensation and a harassing

work environment by Plaintiff s colleagues

40. As a direct and proximate result of Defendant’s conduct, Plaintiff is now suffering,
and will continue to suffer, irreparable injury and monetary damages in the form of past, present,
and future lost earnings; past, present, and future pain and suffering; and other losses associated
with such embarrassment, humiliation, and mental and emotional pain in an amount to be

determined at trial.

41. Defendant’s conduct was willful, intentional, oppressive, malicious and done with
wanton and reckless disregard for Plaintiff’s rights

42. Because of Defendant’s conduct, Plaintiff has been required to retain the services of
an attorney and as a direct and foreseeable result, has been damaged and is entitled to a reasonable
attorney’s fees and costs

FOURTH CLAIM FOR RELIEF
(Discrimination and Retaliation Against Defendant Under NRS § 613.340)
43. Paragraphs 1 through 42 are hereby specifically included and incorporated as

though fully set forth herein.

44. Defendant’s conduct, as set forth above, constitutes discrimination and retaliation

under NRS § 613.340 by, among other things, terminating Plaintiffs employment after Plaintiff

Page 8 of 12

 

LAGOMARSINO LAW

3005 W. Horizon Rid§e Pkwy., #241 ~ Heiiderson, Nevada 89052

Facsimile (702) 383-0065

Telephone (702) 83-2864

\OOO\)O\L/l-l>~le\)’-‘

r\)r\)r\)i\>r\.)r\)r\)i\)i\)~
oo\xo\m.c>ww~o\o;‘o:;\;;;§:;

 

Case 2:18-cV-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 9 of 12

opposed Defendant’s unlawful and hostile practices in regards to equal pay compensation and a
harassing work environment by Plaintiffs colleagues
v 45. As a direct and proximate result of Defendant’s conduct, Plaintiff is now suffering,

and will continue to suffer, irreparable injury and monetary damages in the form of past, present,
and future lost earnings; past, present, and future pain and suffering; and other losses associated
with such embarrassment, humiliation, and mental and emotional pain in an amount to be
determined at trial.

46. Defendant’s conduct was willful, intentional, oppressive, malicious and done with
wanton and reckless disregard for Plaintiffs rights

47. As a result of Defendant’s conduct, Plaintiff has been required to retain the services
of an attorney and as a direct and foreseeable result, has been damaged and is entitled to a
reasonable attorney’s fees and costs

FIFTH CLAIM FOR RELIEF
(Hostile Work Environment Under Title VII)

48. Paragraphs 1 through 47 are hereby specifically included and incorporated as
though fully set forth herein.

50. Defendant’s conduct, as set forth above, constitutes a hostile environment

51. During the time Plaintiff was a subordinate of Williams, Plaintiff suffered
harassment by him, as well as harassment from Lee and Medrano on a regular basis

52. The verbal harassment persisted throughout the period when she was a subordinate
to Williams, and Was offensive and unreasonable in that it interfered with~Plaintift’s ability to

perform her duties of employment

Page 9 of 12

 

LAGC)MARSINO LAW

3005 W. Horizon Ridge Pkwy., #241 ' Henderson, Nevada 89052

Facsimile (702) 383-0065

Telephone (702) 83-2864

\OOO\JO\U\-f>-L»Jl\)

NNI\JK\)NK\)NI\)(\Jv-‘\-J>-»>_\»-)-‘>~¢»--\>-a>-‘
00 \] O\ Ul ~l> bd [\3 1-‘ O \O OOVN O\ UI -$>- L»J [\) *'~‘ 0

 

Case 2:18-cv-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 10 of 12

53. The conduct was hostile, and patently offensive, to a reasonable person and the
actions of her immediate supervisor Williams, as well as Lee and Medrano, led to an intimidating,

hostile and offensive work environment

54. As a direct and proximate result of Defendant’s conduct, Plaintiff is now suffering,
and will continue to suffer, irreparable injury and monetary damages in the form of past, present,
and future lost earnings; past, present, and future pain and suffering; and other losses associated
with such embarrassment, humiliation, and mental and emotional pain in an amount to be

determined at trial.

55. Defendants’ conduct was willful, intentional, oppressive, malicious and done with

wanton and reckless disregard for the Plaintiff’ s rights

56. As a result of Defendants’ conduct, Plaintiff has been required to retain the services
of an attorney and as a direct and foreseeable result, has been damaged and is entitled to reasonable

attorney’s fees and costs

SIXTH CLAIM FOR RELIEF
(Violation of Equal Pay Act Against Defendant)
57. Paragraphs 1 through 56 are hereby specifically included and incorporated as

though fully set forth herein.

58. Defendant’s conduct, as set forth above, constitutes a violation of the Equal Pay Act
by, among other things, denying Plaintiff equal pay compensation with that of males with equal or
lesser credentials occupying similar-situated positions at Scientific Games

59. Defendant’s disparity in pay between Plaintiff and similarly situated, male,
colleagues was not based upon seniority, merit, earnings by quantity or quality of production, or

any differentiating factor other than sex.

Page 10 of 12

 

LAGOMARSINO LAW

3005 W. Horizon Ridge Pkwy. #241 ' Henderson, Nevada 89052

Facsimile (702) 383-0065

reieph<me (702) 83_2864’

\OOO\IO\ -i>.b->N

mmi\)r\)i\)r\)c\)i\)i\)»-\-~
oo\io\m.¢>ws)~o\ooo:g§§$§:;

 

Case 2:18-cv-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 11 of 12

60. As a direct and proximate result of Defendant’s conduct, Plaintiff is now suffering
and will continue to suffer, irreparable injury and monetary damages in the form of past, present,
and future lost earnings; past, present, and future pain and suffering; and other losses associated
with such embarrassment, humiliation, and mental and emotional pain in an amount to be
determined at trial.

61. As a result of Defendant’s conduct, Plaintiff has been required to retain the services
of an attorney and as a direct and foreseeable result, has been damaged and is entitled to reasonable

attorney’s fees and costs

62. Plaintiff is also entitled to liquidate damages as a result of the Defendant’s conduct,
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment for Plaintiff as

follows:

1. Declaring that the acts and practices complained of herein are in violation of Title
Vll and the Equal Pay Act;

2. Awarding judgment as appropriate and requiring Defendant to pay Plaintiff

compensatory damages special damages and any other damages described herein, and to be proven
at trial, including punitive damages back pay, and front pay;

3. Awarding liquidated damages

Page 11 of12

 

LAGOMARSINO LAW

3005 W. l‘lorizon Ridge Pkwy., #241 ~ Henderson, Nevada 89052

Facsimiie (702) 383-0065

Telephone (702) 83-2864

\OOO\]O\Ll\-l>~bli\)>-‘

NNNN[\)NNN[\)>-‘)-¢»-‘»-»-¢»-~»-d)-J»-d»-¢
OO\)O\MPWNP“O\OOO\}O\§AJ>DJN‘_‘O

 

Case 2:18-cv-01900-.]CI\/|-VCF Document 1 Filed 10/02/18 Page 12 of 12

4. Awarding prejudgment interest;

5. Awarding Plaintiff fees and costs associated with bringing this action, in addition to
reasonable attorney's fees as provided by the United States and or the Nevada statutes; and

6. Granting such other and iiirther relief as this Court deems necessary and proper.

DATED this Z"A day of October, 2018.

LAGOMARSINO LAW

l M__ %'* A…
NDRE M. A ARSINO, ESQ.

Nevada Bar No. 1

3005 W. Horizon Ridge Pkwy. #241
Henderson, Nevada 89052

Phone: (702) 383-2864

Fax: (702) 383-0065

Attorneyfor Plaintijj"

JURY DEMAND
Plaintiff demands a jury trial on all issues triable by a jury herein.

t
DATED this Z" day er october, 2018.

LAGOMARsiNo LAW

n `>"3>~<-¢»-*-©
@AL§DRE\@§¢\GOMARSINO, ESQ.

Nevada Bar No. 671 1
3005 W. Horizon Ridge Pkwy. #241
Henderson, Nevada 89052
Phone: (702) 3 83-2864
Fax: (702) 383-0065
Attorneyfor Plaintiij

Page 12 of12

 

